Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harvery Cohen on November 4, 2021.
The application has been amended as follows: 

	In Claim 23, A process for producing a polyester masterbatch comprising a blend of sulfonated co-polyester and glycol modified co-polyester comprising the following production and blending steps: 
	A glycol modified co-polyester production step comprising:
reacting at least one dicarboxylic acid or ester thereof with at least one diol at about 200-270 oC in an (trans)esterification reaction to form a first polyester in the presence of at least one anti-oxidant greater than 0 wt% and up to 1.0 wt% and one or more additives greater than 0 wt% and up to 20 wt%;
subsequently adding in a polycondensation reaction with the first polyester of step a) a polyethylene glycol-1500 in an amount of 20 wt% to 60 wt% to form the glycol modified co-polyester;  

reacting at least one dicarboxylic acid or ester thereof with at least one diol at about 200-270 oC in an (trans)esterification reaction to form a first polyester in the presence of at least one anti-oxidant greater than 0 wt% and up to 1.0 wt% and greater than 0 wt% and one or more additives up to 20 wt%;
adding to the product formed in c) a bis (2-hydroxyethyl) dimethyl sulfoisophthalate (DMSIP) or a bis (2-hydroxyethyl) isophthalic sulfonate (SIPA) in an amount of greater than 0 wt% and up to 40 wt% to form a sulfonated co-polyester.
Wherein the sulfonated co-polyester and the glycol modified co-polyester are prepared separately then blended with each other to provide the sulfonated co-polyester and glycol modified co-polyester blended polyester masterbatch.

	In Claim 24, The process of claim 23, wherein said dicarboxylic acid is selected from the group consisting of terephthalic acid, isophthalic acid, 2,6-napthalene dicarboxylic acid, 3,4'-diphenyl ether dicarboxylic acid, hexahydrophthalic acid, 2,7-naphthalenedicarboxylic acid, phthalic acid, 4,4’-methylenebis(benzoic acid), oxalic acid, malonic acid, succinic acid, methylsuccinic acid, glutaric acid, adipic acid, 3-methyladipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, 1,11-undecanedicarboxylic acid, 1,10-decanedicarboxylic acid, undecanedioic acid,  1,12-dodecanedicarboxylic acid, hexadecanedioic acid, docosanedioic acid, tetracosanedioic acid, dimer acid, 1,4-cyclohexanedicarboxylic acid, 1,3-cyclohexanedicarboxylic acid, 1,1-cyclohexanediacetic acid, fumaric acid, maleic acid, and hexahydrophthalic acid.
, pigments[[;]], flame retardant additives, reinforcing agents, ultraviolet light
	In Claim 33, The process according to Claim 32 wherein the catalyst is selected from salts or adducts of acetates, oxides, glycol adducts and alkoxides of metals selected from lithium, calcium, magnesium, manganese, zinc, lead, antimony, tin, germanium and titanium
	In Claim 34, The process according to Claim [[33]] 32, wherein the additive is selected from 
	In Claim 35, [[The]] A polyester composition comprising the polyester masterbatch produced according to claim 23with greater than 0 wt % and up to 30 wt% with respect to the total polyester composition.
	In Claim 36, A process for differential dyeing of polyester-containing fibers or fabrics comprising blending the polyester masterbatch produced according to Claim 23 with polyester to form a polyester composition.
	In Claim 37, [[The]] A polyester composition 35, wherein the glass transition temperature (Tg) and crystallinity of the polyester composition is reduced after blending.

Response to Arguments
	Applicant’s claim amendments and remarks filed October 25, 2021 have been fully considered and are persuasive in overcoming all §112 and prior art rejections of record.  Said rejections are withdrawn.  Applicant’s specification amendment of October 25, 2021 is considered proper and is entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 23-37 are allowed.  The closets prior art is Suda (JP2007169856; reference made to English non-machine translation) which teaches polyester fibers made using polyester modified by glycols and also sulfonated monomers, in particular bis(2-hydroxyethyl) ester of 5-sulfoisophthalic acid (SIPA).  Suda teaches that polyesters to be used in the invention including the typical polyethylene terephthalate and polypropylene terephthalate (¶[0025]).  Considering the polyester of Suda is to be modified by the glycols and the sulfonated monomers (¶[0009]), one of ordinary skill in the art is reasonably suggested the polyesters of ¶[0025] are the polyesters to be modified rather than present via an additional blending step.  This is further supported by Suda’s desire to have a certain mol percent of the sulfonated group in the polyester of the fiber (¶[0006]) and adding additional non-sulfonated polyester would necessarily reduce the sulfonated mol percent in the resulting fiber.  Considering that Suda never explicitly teaches the use of additional polyester in the fiber itself, this is strong evidence that the sulfonated mol % in the polyester of the fiber implicitly establishes a sulfonated mol % of the fiber itself.  As such, adding additional polyester which would necessarily lower the sulfonated mol % in the resulting fiber would also potentially lead to compromising the principle of Suda.  Without some amount of specific direction in Suda 
Blending of polyester and sulfonated polyester to produce polyester fibers for fabrics are not unknown in the prior art.  For instance, both Gallucci (U.S. 20030129398 ¶[0029], ¶[0034], Table 4) and Sunderland (U.S. 20030146536 ¶[0017], ¶[0014]/¶[0015]) teach blending of polyesters with sulfonated monomers similar to bis (2-hydroxyethyl) (SIPA or DMSIP) but do not reasonably suggested the above monomer for sulfonated polyester synthesis (along with the specific PEG1500 monomer used in the glycol modified polyester) without the use of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher M Rodd/Primary Examiner, Art Unit 1766